Citation Nr: 1825445	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left ankle disability, to include as due to gout.

2.  Entitlement to service connection for right ankle disability, to include as due to gout.

3.  Entitlement to service connection for left elbow disability, to include as due to gout.

4.  Entitlement to service connection for right elbow disability, to include as due to gout.

5.  Entitlement to service connection for left foot disability, to include as due to gout.

6.  Entitlement to service connection for right foot disability, to include as due to gout.

7.  Entitlement to service connection for left hand disability, to include as due to gout.

8.  Entitlement to service connection for right hand disability, to include as due to gout.

9.  Entitlement to service connection for left knee disability, to include as due to gout.

10.  Entitlement to service connection for right knee disability, to include as due to gout.

11.  Entitlement to service connection for left shoulder disability, to include as due to gout.

12.  Entitlement to service connection for right shoulder disability, to include as due to gout.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) for San Juan, Puerto Rico.

The Veteran testified before the undersigned at a Board videoconference hearing in May 2017.  A transcript of the hearing is of record.  The Board notes that on the day of the videoconference hearing, the Veteran submitted a signed written statement that waived initial RO consideration of evidence added into the file on that date.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has clarified, including during his May 2017 Board hearing, that each of the service connection claims on appeal features the same theory of entitlement: the Veteran contends that he has gout that first manifested during active duty service that now manifests in the 12 claimed joint disabilities.  The Veteran's service treatment records document instances of symptomatic joint problems, including a medically observed "knot on foot" described to be "over M-P joint of L Big Toe" with additional pain of the left foot and ankle in March and June 1978.  The Board takes judicial notice of the fact that inflammation and pain of the metatarsal-phalangeal joint at the base of the big toe is very commonly associated with gout.  Additionally, the Board observes that the Veteran had additional documented joint complaints during service including left hand problems in May 1977 and September 1978.

The Board finds that the Veteran has been diagnosed with gout, including as medically noted during the pendency of this claim.  The Board finds that the Veteran had symptoms during service that are potentially suggestive of the onset of gout during active duty service.  The Board does find that the evidence of record is sufficient to meet the low threshold to trigger the Secretary's duty to assist by providing an examination and medical opinion addressing whether the Veteran's gout had onset during service or is otherwise related to service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the event that the Veteran's gout is medically determined to be linked to his military service, a new VA examination report with medical opinion shall be further essential to support informed appellate review by clarifying the extent to which the Veteran's various claimed joint disabilities are attributable to gout as distinguished from distinct intercurrent causes.

Thus, the Board finds that a VA examination with medical opinion is necessary to determine the etiology and extent of the Veteran's gout.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his disabilities on appeal.  If the Veteran has received private treatment that is not yet documented in the record, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.  In particular, the RO should take appropriate action to contact the Veteran and obtain a release to obtain any outstanding treatment records he may desire VA to assist him in obtaining.

2.  The AOJ should arrange for the Veteran to be examined by an appropriate VA examiner to determine the nature and likely etiology of the Veteran's gout / claimed joint disabilities.  Any tests and studies indicated must be ordered.  Based on a review of the entire record and an interview, the examiner should provide an opinion which responds to the following:

(a) Please indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's gout was caused by, or incurred during, his active duty military service.  In answering this question, please specifically discuss as necessary the Veteran's contemporaneously documented in-service problems with a painful knot at the left foot metatarsal-phalangeal joint, and any other potentially pertinent joint pain complaints such as the Veteran's in-service left ankle and left hand symptom complaints.

(b) Please indicate whether it is at least as likely as not (a 50 percent or greater probability) that any current joint disability of either ankle, elbow, foot, hand, knee, or shoulder that is otherwise etiologically linked to the Veteran's military service, in particular his documented in-service symptom complaints including left foot, left ankle, and left hand problems.

(c) If the VA examiner determines that the Veteran's gout had onset during his military service, please specifically identify which of the Veteran's joint disabilities on appeal (featuring the ankles, elbows, feet, hands, knees, and shoulders) represent manifestations of the gout pathology (as distinguished from joint disabilities attributable to separate causes such as post-service injuries).

A complete rationale must be provided for all opinions.

3.  The AOJ should then review the record and readjudicate the claims on appeal.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

